Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1,3-13 are allowed.
Regarding Claim 1
Kim et al discloses (Fig. 5 and Fig. 6) a dual-gate array substrate, comprising: a plurality of gate lines (121,122) arranged in a first direction (horizontal), each of the gate lines (121,122) being extended (the part of 122 and 121 going vertically where 154-1 and154-3 are pointing to) in a second direction that is perpendicular to the first direction; a plurality of primary signal lines (171-1) and secondary signal lines (171-2) arranged alternately in the second direction and extended in the first direction; and a plurality of pixel units (as shown in Fig. 5) each enclosed and defined by jointing adjacent two of the gate lines insulated with corresponding ones of the primary signal lines (171-1) or the secondary signal lines (171-2), the pixel units each including pixel electrodes (191-1), the primary signal lines (171-1) being connected to a drive unit and being connected respectively to ones of the pixel units that are adjacent thereto; wherein the dual-gate array substrate (121,122) further comprises common electrodes (191-2) located in a different layer from the pixel units and comprising a plurality of main electrodes (the part going horizontal 192-2 including the one vertical part where 191-2 is pointing to) and a plurality of branching electrodes (all the parts separated by slits and going vertically except where 191-2 is pointing to); wherein the common electrode (191-2) does not overlap orthographic projections.
Cheng et al discloses [0074] the common electrode 700 may completely cover the data lines 300 and/or gate lines 200 around it, to simultaneously shield the interference on the voltage across the pixel electrode 400 due to a voltage change of the data line 300 and/or gate line 200, thereby to further improve the display quality.
It would not have been obvious to combine all these references to also include another reference to disclose wherein the secondary signal lines are connected to the common electrodes; wherein an orthographic projection of one of the main electrodes on the dual-gate array substrate at least covers a corresponding one of the primary signal lines and does not overlap orthographic projections of two pixel electrodes adjacent to the corresponding one of the primary signal lines on the dual-gate array substrate; and wherein a line width of each of the secondary signal lines is not greater than a line width of each of the primary signal lines.
Claims 3-13 depends on Claim 1, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY P CHIEN/             Primary Examiner, Art Unit 2871